DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 09/22/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 103 rejections of claims 3 and 57-59 over Whitman and Khan as evidenced by Martin have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:	1-4, 12, 14-15, 18, 20-22, 47-48, 51-52, and 57-59
Withdrawn claims: 				None
Previously cancelled claims: 	5-11, 13, 16-17, 19, 23-46, 49-50, and 53-56
Newly cancelled claims:			3 and 57-59
Amended claims: 				1, 12, 14-15, 18, and 52
New claims: 					60-68
Claims currently under consideration:	1-2, 4, 12, 14-15, 18, 20-22, 47-48, 51-52, and 60-68
Currently rejected claims:	1-2, 4, 12, 14-15, 18, 20-22, 47-48, 51-52, and 60-68
Allowed claims:				None

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 64, and 67 are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 1 and 64 recite “high density culture”; however, since neither the claims nor specification define the term “high cell density culture”, there is no density threshold for determining when a culture reaches the point of high cell density.  Therefore, the recitation of at least a concentration of inoculum for generating the production culture (as 
Claim 67 recites the limitation "the harvested Chlamydomonas sp." in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 12, 14, 21, 22, 47, 48, and 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over Bumbak (Bumbak et al., “Best practices in heterotrophic high-cell-density microalgal processes: achievements, potential and possible limitations”, 2011, Appl Microbiol Biotechnol, vol. 91, pages 31-46; cited on IDS) in view of Boyle (Boyle, N.R., Morgan, J.A., “Flux balance analysis of primary metabolism in Chlamydomonas reinhardtii”, 2009, BMC Systems Biology).
Regarding claim 1, Bumbak teaches a method for heterotrophic cultivation of a culture of Chlamydomonas reinhardtii at a pH of 6.9 wherein the acetate is the sole carbon source (Table 2 on page 35).  Bumbak also teaches that the definition of a “high-cell-density culture” is generally defined as being the values of biomass concentration that fall within the range of the highest values published for heterotrophic processes which is an amount greater than 150 g/L (page 37, column 1, paragraph 4).  Bumbak states that such high cell densities are attainable in fedbatch operations wherein the growth substrate is added in a controlled mode, therefore limiting the amount of residual substrate in the culture broth (page 37, column 2, paragraph 1) and the toxic Chlamydomonas reinhardtii is inhibited by amounts of acetate greater than 0.4 g/L (Table 2 on page 35), then a skilled practitioner would readily recognize that Chlamydomonas reinhardtii can produce a high density culture using a fedbatch method of cultivation, thereby rendering the claimed method for aerobic, heterotrophic cultivation of a high density culture of a Chlamydomonas sp. wherein acetate is provided as a sole carbon source is obvious.  Bumbak also teaches an auxostat-fedbatch system wherein changes in pH are countered up to a predefined value through the addition of substrate and exemplifies a situation wherein acetic acid was used to maintain a pH set point (page 41, column 2, paragraphs 1-2).  Since the determination of the set point is effectively arbitrary (so long as it is within the starting pH range and the final pH range), the claim thus only requires a drop in the pH after the feeding has started, which is taught by Bumbak in the use of acetic acid in a pH auxostat system.  From the disclosure of a culture of Chlamydomonas reinhardtii wherein acetate is the sole carbon source and wherein the pH is 6.9, a skilled practitioner would readily recognize that a pH-auxostat system comprising acetate as the carbon source and as the buffering component to reduce the pH of the Chlamydomonas reinhardtii culture when the pH fluctuates above 6.9 can be implemented.  Therefore, the step of maintaining a production culture of the Chlamydomonas sp. at a pH set point between 6.0 and 7.0 and the step of initiating feeding of the production culture by providing acetate as a sole carbon source when the production culture exceeds the set point by a predetermined amount and discontinuing the feeding with the carbon source 
However, Boyle teaches that cultivation of the Chlamydomonas reinhardtii discussed in Table 2 on page 35 of Bumbak occurred under aerobic conditions (Boyle, Abstract).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bumbak by using aerobic conditions as taught by Boyle.  Since Bumbak summarized the results of the Chlamydomonas reinhardtii study performed by Boyle in Table 2, a skilled practitioner would be motivated to consult the cited Boyle reference for more information on the study, thereby rendering the claimed aerobic conditions obvious.
Regarding claim 2, Bumbak teaches the invention as disclosed above in claim 1, including the production culture is maintained in the absence of light (Boyle, page 4, column 1, paragraph 2).
Regarding claim 4, Bumbak teaches the invention as disclosed above in claim 1, including the Chlamydomonas culture was maintained at 6.9 (Table 2 on page 35).  Since Bumbak also teaches the use of an auxostat in maintaining the pH of the medium (page 41, column 2, paragraphs 1-2) as described in the rejection of claim 1 above, the pH of 6.9 serves as the set point of the culture.  Although the disclosed pH set point is not part of the claimed group, a prima facie
Regarding claim 12, Bumbak teaches the invention as disclosed above in claim 1, including the definition of a “high-cell-density culture” is generally defined as being the values of biomass concentration that fall within the range of the highest values published for heterotrophic processes which is an amount greater than 150 g/L (page 37, column 1, paragraph 4).  It also states that such high cell densities are attainable in fedbatch operations wherein the growth substrate is added in a controlled mode (page 37, column 2, paragraph 1).  From these disclosures, a skilled practitioner would readily understand that a high density cell culture would involve growing the culture to a density of greater than 150 g/L dry cell weight, which renders the claimed target densities of 150-200 g/L dry cell weight obvious.  A skilled practitioner would also recognize that if densities of greater than 150 g/L dry cell weight is obtainable, then target densities less than 150 g/L dry cell weight are also obtainable, which renders the claimed target densities of 50-150 g/L obvious.
Regarding claim 14, Bumbak teaches the invention as disclosed above in claim 12, including fedbatch cultivation is the most effective technique for reaching high biomass concentrations in a short time (page 39, column 2, paragraph 2).  Although it does not specify the target density to be reached within 250 hours after inoculation of the production culture, the term “short time” at least suggests a timeframe that overlaps the claimed timeframe, especially in cases where the initial Chlamydomonas inoculum provides a high cell density during the generation of the production culture.
Regarding claims 21 and 22, Bumbak teaches the invention as disclosed above in claim 1, including the Chlamydomonas sp. is Chlamydomonas reinhardtii
Regarding claim 47, Bumbak teaches the invention as disclosed above in claim 1, including the disclosed microalgae are natural microalgae (page 42, column 2, paragraph 2).  Therefore, Chlamydomonas sp. not containing a heterologous gene is rendered obvious.
Regarding claim 48, Bumbak teaches the invention as disclosed above in claim 1, including interest in transgenic microalgae (page 42, column 2, paragraph 2).  Therefore, Chlamydomonas sp. containing a heterologous gene is rendered obvious.
Regarding claim 61, Bumbak teaches the invention as disclosed above in claim 1, including the Chlamydomonas culture was maintained at 6.9 (Table 2 on page 35).  Since Bumbak also teaches the use of an auxostat in maintaining the pH of the medium (page 41, column 2, paragraphs 1-2) as described in the rejection of claim 1 above, the pH of 6.9 serves as the set point of the culture.  Although the disclosed pH set point is not 6.5 as claimed, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Therefore, the claimed pH set point is rendered obvious.
Regarding claim 62, Bumbak teaches the invention as disclosed above in claim 1, including the Chlamydomonas culture was maintained at 6.9 (Table 2 on page 35).  Since Bumbak also teaches the use of an auxostat in maintaining the pH of the medium (page 41, column 2, paragraphs 1-2) as described in the rejection of claim 1 above, the pH of 6.9 serves as the set point of the culture.  Although the disclosed pH set point is not 6.8 as claimed, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America 
Regarding claim 63, Bumbak teaches the invention as disclosed above in claim 12, including the definition of a “high-cell-density culture” is generally defined as being the values of biomass concentration that fall within the range of the highest values published for heterotrophic processes which is an amount greater than 150 g/L (page 37, column 1, paragraph 4).  From this disclosure, a skilled practitioner would readily understand that a high density cell culture would involve growing the culture to a density of greater than 150 g/L dry cell weight and that densities less than 150 g/L dry cell weight will also be obtained at intermediate stages of growth, which renders the claimed target density of 75-100 g/L obvious.
Regarding claim 64, Bumbak teaches a method for heterotrophic cultivation of a culture of Chlamydomonas reinhardtii at a pH of 6.9 wherein the acetate is the sole carbon source (Table 2 on page 35).  The cultivation is aerobic (Boyle, Abstract).  Bumbak also teaches that the definition of a “high-cell-density culture” is generally defined as being the values of biomass concentration that fall within the range of the highest values published for heterotrophic processes which is an amount greater than 150 g/L (page 37, column 1, paragraph 4).  Bumbak states that such high cell densities are attainable in fedbatch operations wherein the growth substrate is added in a controlled mode, therefore limiting the amount of residual substrate in the culture broth (page 37, column 2, paragraph 1) and the toxic effects due to high substrate concentrations (page 39, column 2, paragraph 3).  Since Chlamydomonas reinhardtii is inhibited by amounts of acetate greater than 0.4 g/L (Table 2 on page 35), then a skilled practitioner would readily recognize that Chlamydomonas reinhardtii can produce a high density culture using a fedbatch method of cultivation, thereby rendering the claimed method for aerobic, heterotrophic cultivation of a high density culture of a Chlamydomonas sp. wherein acetate is provided as a sole carbon source is obvious.  Bumbak also teaches an auxostat-fedbatch system wherein changes in pH are countered up to a predefined value through the addition of substrate and exemplifies a situation wherein acetic acid was used to maintain a pH set point (page 41, column 2, paragraphs 1-2).  Since the determination of the set point is effectively arbitrary (so long as it is within the starting pH range and the final pH range), the claim thus only requires a drop in the pH after the feeding has started, which is taught by Bumbak in the use of acetic acid in a pH auxostat system.  From the disclosure of a culture of Chlamydomonas reinhardtii wherein acetate is the sole carbon source and wherein the pH is 6.9, a skilled practitioner would readily recognize that a pH-auxostat system comprising acetate as the carbon source and as the buffering component to reduce the pH of the Chlamydomonas reinhardtii culture when the pH fluctuates above 6.9 can be implemented.  Although the disclosed pH set point is not 6.5 as claimed, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Therefore, the claimed pH set point is rendered obvious as is the step of initiating feeding of the production culture by providing acetate as a sole carbon source when the production culture exceeds the set point by a predetermined amount and discontinuing the feeding .

Claims 15, 18, 20, 52, 60, and 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Bumbak (Bumbak et al., “Best practices in heterotrophic high-cell-density microalgal processes: achievements, potential and possible limitations”, 2011, Appl Microbiol Biotechnol, vol. 91, pages 31-46; cited on IDS) in view of Boyle (Boyle, N.R., Morgan, J.A., “Flux balance analysis of primary metabolism in Chlamydomonas reinhardtii”, 2009, BMC Systems Biology) as applied to claims 1 and 64 above, in view of Moheimani (Moheimani et al., “Harvesting and dewatering of high-productivity bulk microalgae systems”, May 2016, Micro-algal production for biomass and high-value products, pages 253-266; PDF page numbers relied on for citations).
Regarding claim 15, Bumbak teaches the invention as disclosed above in claim 1, including heterotrophic high-cell-density cultivation of microalgae for health and nutraceutical applications (page 32, column 2, paragraph 2) and microalgal species for use in the production animal feed and biofuel (page 36, column 2, paragraph 1).  It also discloses Chlamydomonas reinhardtii as a microalgal species grown through heterotrophic cultivation (Table 2 on page 35).  It does not teach the harvesting of Chlamydomonas
However, Moheimani teaches harvesting and dewatering technologies for producing animal feeds and fuels from microalgal species (page 2, lines 46-49) and that harvesting the microalgae is typically the next step after the growth phase of a production culture (page 5, lines 108-109).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bumbak to include harvesting microalgae from the production culture as taught by Moheimani.  Since Bumbak teaches microalgal species for animal feed and biofuel production and discloses Chlamydomonas reinhardtii as a microalgal species grown through heterotrophic cultivation, but does not teach processing steps after the growth phase, a skilled practitioner would be motivated to consult an additional reference such as Moheimani in order to determine subsequent processing steps after the growth phase.  Therefore, harvesting Chlamydomonas sp. from the production culture is rendered obvious.
Regarding claim 18, Bumbak teaches the invention as disclosed above in claim 15, including the method further comprising drying the harvested Chlamydomonas sp. after harvesting and dewatering the microalgae (Moheimani, page 3, lines 50-52) to form a stable product (Moheimani, page 13, lines 310-312).
Regarding claim 20, Bumbak teaches the invention as disclosed above in claim 18, including the method further comprising drying the Chlamydomonas
Regarding claim 52, Bumbak teaches the invention as disclosed above in claim 15, including the method further comprising preparing a nutritional supplement from the Chlamydomonas sp. harvested from the production culture (Moheimani, page 2, lines 43-46).
Regarding claim 60, Bumbak teaches the invention as disclosed above in claim 15, including harvesting is by filtration or centrifugation (Moheimani, page 5, lines 110-113).
Regarding claim 65, Bumbak teaches the invention as disclosed above in claim 64, including heterotrophic high-cell-density cultivation of microalgae for health and nutraceutical applications (page 32, column 2, paragraph 2) and microalgal species for use in the production animal feed and biofuel (page 36, column 2, paragraph 1).  It also discloses Chlamydomonas reinhardtii as a microalgal species grown through heterotrophic cultivation (Table 2 on page 35).  It does not teach the harvesting of Chlamydomonas sp. from the production culture and preparing a nutritional supplement or nutritional additive from the harvested Chlamydomonas sp.
However, Moheimani teaches harvesting and dewatering technologies for producing animal feeds and fuels from microalgal species (page 2, lines 46-49) and that harvesting the microalgae is typically the next step after the growth phase of a production culture (page 5, lines 108-109).  Moheimani also teaches the preparation of a nutritional supplement from microalgae harvested from the production culture (Moheimani, page 2, lines 43-46).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bumbak to include harvesting microalgae from the production culture and preparing a nutritional supplement or nutritional additive from the harvested microalgae  Chlamydomonas reinhardtii as a microalgal species grown through heterotrophic cultivation, but does not teach processing steps after the growth phase, a skilled practitioner would be motivated to consult an additional reference such as Moheimani in order to determine subsequent processing steps after the growth phase.  In consulting Moheimani, the skilled practitioner would also find that microalgae is used to prepare nutritional supplements.  Therefore, harvesting Chlamydomonas sp. from the production culture and using it to prepare a nutritional supplement is rendered obvious.
Regarding claim 66, Bumbak teaches the invention as disclosed above in claim 65, including the Chlamydomonas sp. is Chlamydomonas reinhardtii (Table 2 on page 35).
Regarding claim 67, Bumbak teaches the invention as disclosed above in claim 64, including heterotrophic high-cell-density cultivation of microalgae for health and nutraceutical applications (page 32, column 2, paragraph 2) and microalgal species for use in the production animal feed and biofuel (page 36, column 2, paragraph 1).  It also discloses Chlamydomonas reinhardtii as a microalgal species grown through heterotrophic cultivation (Table 2 on page 35).  It does not teach the harvesting and drying of Chlamydomonas sp. from the production culture.
However, Moheimani teaches harvesting and dewatering technologies for producing animal feeds and fuels from microalgal species (page 2, lines 46-49) and that harvesting the microalgae is typically the next step after the growth phase of a production culture (page 5, lines 108-109).  Moheimani also teaches drying the harvested Chlamydomonas
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bumbak to include harvesting microalgae from the production culture and drying the harvested microalgae as taught by Moheimani.  Since Bumbak teaches microalgal species for animal feed and biofuel production and discloses Chlamydomonas reinhardtii as a microalgal species grown through heterotrophic cultivation, but does not teach processing steps after the growth phase, a skilled practitioner would be motivated to consult an additional reference such as Moheimani in order to determine subsequent processing steps after the growth phase.  In consulting Moheimani, the skilled practitioner would find harvesting and then drying microalgae are typical processing steps after the growth phase.  Therefore, harvesting Chlamydomonas sp. from the production culture and then drying the harvested microalgae is rendered obvious.
Regarding claim 68, Bumbak teaches the invention as disclosed above in claim 65, including the Chlamydomonas sp. is Chlamydomonas reinhardtii (Table 2 on page 35).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Bumbak (Bumbak et al., “Best practices in heterotrophic high-cell-density microalgal processes: achievements, potential and possible limitations”, 2011, Appl Microbiol Biotechnol, vol. 91, pages 31-46; cited on IDS) in view of Boyle (Boyle, N.R., Morgan, J.A., “Flux balance analysis of primary metabolism in Chlamydomonas reinhardtii”, 2009, BMC Systems Biology) as applied to claim 48 above, in view of Rasala (Rasala, B.A., Mayfield, S., “The microalga Chlamydomonas reinhardtii as a platform for the production of human protein therapeutics”, Bioengineered Bugs 2:1, 2010, pages 50-54).
Regarding claim 51, Bumbak teaches the invention as disclosed above in claim 48, including heterotrophic high-cell-density cultivation of microalgae for health and nutraceutical applications (page 32, column 2, paragraph 2) and that the disclosed cultivation methods apply to algae containing a heterologous gene (corresponding to transgenic microalgae) (page 42, column 2, paragraph 2).  It also discloses Chlamydomonas reinhardtii as a microalgal species grown through heterotrophic cultivation (Table 2 on page 35).  It does not teach the heterologous gene encodes a therapeutic protein or that the method further comprises harvesting the therapeutic protein from the production culture.
However, Rasala teaches that Chlamydomonas reinhardtii is being investigated for its potential role in biotechnological applications because it is a popular model for genetic studies and has well-established methods for genetic transformation and recombinant gene expression, including transformation with human genes coding for human therapeutic proteins (page 50, column 1, paragraph 1).  Rasala also discloses a method of harvesting the therapeutic protein expressed in the chloroplast from the production culture (corresponding to harvesting the microalgae and lysing the cells to purify the desired recombinant protein) (page 53, column 1, paragraph 4). 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bumbak to include harvesting a therapeutic protein from a production culture of Chlamydomonas sp. containing a heterologous gene as taught by Rasala.  Since Bumbak teaches that the disclosed cultivation methods apply to microalgae containing a heterologous gene and discloses Chlamydomonas reinhardtii as a microalgal species, but is limited in its instruction regarding genetically-modified microalgae, a skilled Chlamydomonas reinhardtii that has been genetically modified to contain a heterologous gene that is suitable for high cell density cultivation.  In consulting Rasala, the practitioner would find that the microalgal species has been involved in transgenic studies for the expression of therapeutic proteins and that the therapeutic proteins are harvested from the microalgae production culture.  Therefore, the claim is rendered obvious.

Response to Arguments
Claim Rejection – 35 U.S.C. §103 of claims 1-4, 12, 14, 15, 18, 21, 22, 47, 52, and 57-59 over Whitman and Khan as evidenced by Martin: Applicant’s arguments have been fully considered and are considered moot in light of the new grounds of amendment necessitated by amendment of the claims and addition of new claims.
Applicant amended claims 1, 12, 14-15, 18, and 52 and added new claims 60-68.  Applicant amended claim 1 to specify feeding acetic acid or acetate as a sole carbon source only when the pH of the production culture exceeds by 0.5 above the set point and discontinuing the feeding with the carbon source when the pH decreases by 0.2 below the set point (Applicant’s Remarks, page 6, paragraphs 3-5).  Applicant then argued that the combination of the cited references fails to teach or suggest all the elements of the pending claims as now written and that a person of ordinary skill in the art would not have been motivated to use acetate or acetic acid as both a buffer for pH adjustment and the sole carbon source.  Applicant stated that Whitman does not teach the claimed steps of initiating feeding of the production culture by providing acetic acid or acetate as a sole Chlamydomonas culture and that a person of ordinary skill in the art upon reading the cited prior art would stop adding acetic acid or acetate upon reaching the pH set point and thus would not discontinue adding acetic acid or acetate when the pH was 0.2 below the set point as claimed (Applicant’s Remarks, page 7, paragraph 5 – page 9, paragraph 1).
However, in the new grounds of rejection necessitated by amendment of the claims, features of the claims are taught by Bumbak and Boyle; by Bumbak in combination with Moheimani and Boyle; or by Bumbak in combination with Rasala and Boyle, while Whitman, Khan, and Martin no longer serve as prior art or evidentiary references.  As described in the rejection of claim 1, from the disclosure of a culture of Chlamydomonas reinhardtii wherein acetate is the sole carbon source and wherein the pH is 6.9, a skilled practitioner would readily recognize that a pH-auxostat system comprising acetate as the carbon source and as the buffering component to reduce the pH of the Chlamydomonas reinhardtii culture when the pH fluctuates above 6.9 can be implemented in order to prevent substrate inhibition by concentrations of acetate above 0.4 g/L.  In regard to deviations of 0.5 above and 0.2 below the pH set point as times to initiate and discontinue feeding respectively, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a Chlamydomonas culture, Applicant does not provide any data that shows that these particular deviations are advantageous over any other deviation.  Furthermore, the present specification states that the pH set point and deviations around the set point are determined by the operator which also points to the claimed initiation of feeding when the pH exceeds the set point by 0.5 pH units and the discontinuation of feeding when the pH drops below the set point by 0.2 pH units as arbitrary.
Applicant then argued that the Office attempts to arrive at the claimed invention by simply “picking and choosing” from the cited references without appreciating the overall teaching of each of the references, specifically in regard to the use of acetic acid as a source of carbon.  Applicant stated that Whitman does not teach using acetic acid as both a buffer for pH adjustment and the sole carbon source in Chlamydomonas culture as it discloses a number of carbon sources which do not include acetic acid and specifies aqueous ammonia and phosphoric acid as a buffer system.  Applicant stated that Khan teaches that higher rates of growth and respiration are achieved with glucose than any other substrate and that glycerol is an economical carbon source almost without any toxic effects.  Applicant argued that a person of ordinary skill in the art would be motivated to E. coli. (Applicant’s Remarks, page 10, paragraph 2- page 12, paragraph 3).
However, as discussed above, features of the claims are taught by Bumbak and Boyle; by Bumbak in combination with Moheimani and Boyle; or by Bumbak in combination with Rasala and Boyle, while Whitman, Khan, and Martin no longer serve as prior art or evidentiary references.  In response to applicant's argument that the Office attempts to arrive at the claimed invention by simply “picking and choosing” from the cited references without appreciating the overall teaching of each of the references, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Since the newly cited prior art discloses that all features of claims 1, 2, 4, 12, 14, 21, 22, and 47 are now taught by Bumbak; all features of claims 15, 18, and 52 are now taught by Bumbak and Moheimani; and Applicant canceled claims 3 and 57-59, Applicant’s arguments are moot and the rejection of the claims stand as written herein. 

 Claim Rejection – 35 U.S.C. §103 of claim 20 over Whitman and Khan, as evidenced by Martin and Brooks; claims 48 and 51 over Whitman, Khan, and Rasala as evidenced by Martin: Applicant’s arguments have been fully considered and 
Applicant argued that the cited prior art fails to teach or suggest all the elements of claim 1 (and therefore, all the elements of its dependents), particularly the usage of acetic acid or acetate as both a buffer for pH adjustment and as the sole carbon source (Applicant’s Remarks, page 12, paragraphs 7-9).
However, as discussed above, features of the claims are taught by Bumbak and Boyle; by Bumbak in combination with Moheimani and Boyle; or by Bumbak in combination with Rasala and Boyle, while Whitman, Khan, and Martin no longer serve as prior art or evidentiary references.  Since all features of claims 48 are now taught by Bumbak; all features of claim 51 are now taught by Bumbak and Rasala; and all features of claim 20 are now taught by Bumbak and Moheimani, Applicant’s arguments are moot and the rejection of the claims stand as written herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
/KELLY P KERSHAW/Examiner, Art Unit 1791